Citation Nr: 1624637	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  15-18 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to benefits under Chapter 31, Title 38, United States Code.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1985 to May 1986 and from July 1989 to October 2012.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied benefits under Chapter 31, Title 38, United States Code.  

The Board's review of the available record indicates that, in addition to the Chapter 31 issue listed above, the appellant has multiple compensation claims pending at the RO.  He is represented in these compensation claims by Mark R. Lippman, a private attorney, whose representation does not extend to the vocational rehabilitation issue currently before the Board.  See VA Form 21-22a, received May 16, 2014, limiting appeal to specifically delineated compensation claims.  The record currently available to the Board further indicates that the RO is still taking action on the appellant's compensation claims, and an appeal of these issues has not yet been perfected and certified to the Board.  As such, the Board does not have jurisdiction over them at this time.

The Board's review of the available record also indicates that the appellant may have been previously represented by The American Legion, as that organization was copied on earlier correspondence related to this appeal.  The record currently available to the Board, however, does not contain a current and valid VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the organization.  As such, the Veteran is currently unrepresented with respect to the claim at issue in this appeal.  The appellant is advised that, if he would like representation with respect to this matter, he should submit a completed VA Form 21-22 or 21-22a in favor of his chosen representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with this appeal, the appellant requested a videoconference hearing before a Veterans Law Judge.  See June 2015 VA Form 9 and November 2015 statement from appellant.  Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

A review of the record indicates that the appellant has not yet been scheduled for his requested hearing.  In order to ensure full compliance with due process requirements, therefore, such a hearing must be scheduled.  As Board videoconference hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ should then take appropriate steps to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




